Citation Nr: 0014473	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  90-54 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound of the right posterior chest 
involving Muscle Group II, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to April 
1957.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision of the RO.  

In May 1991, the Board remanded the case by letter for the 
RO's consideration of additional evidence.  In a November 
1991 decision, the Board denied an evaluation in excess of 20 
percent for the service-connected gunshot wound residuals of 
the right posterior chest involving Muscle Group II.  

In an April 1993 Memorandum Decision, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") remanded the case to the Board for 
additional proceedings.  

The Board then remanded the case for additional development 
in December 1993.  

In October 1994, the Board granted service connection and 
assigned a 10 percent rating for arthritis at D8 to D10, and 
again remanded the increased rating issue for additional 
development.  The Board then denied the appeal in March 1995, 
but the veteran again appealed.  

In a December 1995 order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  The Board has remanded the case in June 1996, 
April 1997 and July 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a right shoulder 
functional loss that more nearly approximates restriction of 
active flexion and abduction at 25 degrees from the side due 
to the service-connected muscle damage.  

3.  The veteran's gunshot wound muscle damage is manifested 
by some subjective pain and decreased endurance with related 
injury to the latissimus dorsi muscle on the right side; a 
disability picture reflective of severe damage to Muscle 
Group II involving his minor arm is not demonstrated.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of a gunshot wound of the 
right posterior chest involving Muscle Group II have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5201, 4.73 including 
Diagnostic Code 5302  (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  


Factual background

A careful review of the veteran's service medical records 
shows that he sustained a penetrating wound to the right 
posterior chest when his weapon, an "M-1 rifle loaded with 
blanks,"  accidentally discharged while he was dismounting 
from a truck during training exercises on September 16, 1956.  
He was admitted to the service medical facility as an 
ambulatory patient, and the wound was cleaned and dressed.  
Later that day, he was taken to surgery where the wound was 
debrided and foreign materials removed.  There was no artery 
or nerve damage.  Secondary closure was performed on 
September 20, 1956.  X-ray studies showed no evidence of any 
solid foreign bodies, lung injury, rib fractures or other 
abnormalities of the spine.  The veteran's hospital course 
was uneventful, and he was discharged in good general 
condition on October 1, 1956, with instructions to remain on 
light duty for two weeks.  A preseparation examination on 
March 25, 1957, noted a scar over the right posterior chest.  
His musculoskeletal system was considered normal.  

A report of a March 1958 VA orthopedic examination disclosed 
that the veteran was note to have been left-handed.  He 
complained of pain in the area of his back scar, with 
aggravation upon twisting or working overhead with the arms 
"outstretched forwardly."  The examination revealed an L-
shaped scar over the right back beneath the angle of the 
scapula, overlying the tenth and eleventh ribs.  The scar 
measured "four inches on one side and two inches on the 
other side of the L."  There was a depression about the size 
of a nickel in the center of the scar.  There was "a slight 
deficit in the latissimus dorsi and the serratus major 
muscles," with some pain on pressure over that area.  The 
"right shoulder girdle [was] unremarkable."  X-ray studies 
of the dorsal spine and right torso were reported as showing 
no significant pathologic abnormalities.  The diagnosis was 
that of "[s]car, painful with slight muscle defect."  

A March 1958 rating decision established service connection 
for the residuals of a GSW of the right posterior chest with 
injury to Muscle Group II, and assigned a 20 percent 
disability rating effective on April 24, 1957, the day 
following the veteran's separation from service.  The 20 
percent rating has remained in effect since then.  

A report of a VA examination in April 1988 indicated that the 
veteran complained of long-standing discomfort over the 
posterolateral aspect of the right chest wall.  He also 
complained of pain and stiffness of several joints including 
the right shoulder.  A physical examination revealed a well-
healed curvilinear scar, measuring three inches in length 
over the posterolateral aspect of the chest wall, near the 
posterior axillary line.  "The scar was not adherent to the 
underlying structures and there was no apparent atrophy in 
the underlying latissimus dorsi."  Both shoulders displayed 
normal configuration "with no evidence of muscle atrophy."  
There was some tenderness over the right bicipital groove and 
rotator cuff and over the right acromioclavicular joint.  The 
veteran had right shoulder flexion to 150 degrees, adduction 
to 120 degrees, extension to 30 degrees, and external and 
internal rotation to 70 degrees.  X-ray studies of the right 
shoulder revealed no abnormalities.  The diagnosis was that 
of residuals of a gunshot wound to the posterolateral aspect 
of the right chest wall with some damage to the musculature 
of Muscle Group II.  The examiner specifically noted that 
"[t]he injury to the latissimus dorsi did not leave [the 
veteran] with any impairment of his function and [he] was 
able to extend the right shoulder as well as the left one."  

A report of a VA orthopedic examination in December 1993 
showed that the veteran complained of pain of the 
posterolateral right chest and decreased motion of the right 
shoulder.  A physical examination showed that he had right 
shoulder flexion to 120 degrees, abduction to 100 degrees, 
external rotation to 30 degrees, and internal rotation to the 
buttock.  The veteran complained of pain with right shoulder 
motion.  There was decreased strength of both upper 
extremities.  Strength of shoulder flexion and abduction were 
recorded as "5+/5+."  The diagnoses included those of 
decreased range of motion of the right shoulder, decreased 
strength of the right shoulder and pain at site.  

In August 1996, another VA examination was conducted.  The 
examiner reviewed the veteran's history of an accidental 
gunshot wound in service.  The veteran complained of having 
had chronic back problems and right shoulder pain with 
decreased range of motion since that time.  He reportedly 
could ambulate two blocks with increased back pain and 
stiffness.  He was taking Darvon and muscle relaxants.  The 
right shoulder flexed to 40 degrees with stiffness and 
discomfort, and it "elevated" to 80 degrees.  He had 70 
degrees abduction and 25 degrees external rotation.  There 
was atrophy noted in the right shoulder when compared to the 
left shoulder.  

The VA examination of the veteran's back revealed a finding 
of a wound scar in the right, mid posterolateral area.  The 
scar overlapped the inferior aspect of the latissimus dorsi 
with a small depression noted along the scar.  There was 
tenderness on palpation of the scar and around the scar.  
There was also a 13-centimeter surgical scar over the 
anterior deltoid region of the right shoulder and extending 
down into the proximal biceps.  The musculature of the back 
was decreased in bulk and tone.  The diagnoses were those of 
degenerative joint disease of the lumbar spine; status post 
gunshot trauma to the back musculature with chronic pain 
syndrome; and right shoulder tendon rupture status post 
surgical repair with impaired function and chronic pain.  

VA outpatient treatment records dated from January 1993 to 
April 1997 show regular treatment for complaints related to 
the veteran's gunshot wound residuals.  Also diagnosed was 
incomplete crest syndrome and scleroderma.  He was treated 
with penicillamine and Indocin.  

In November 1997, another VA examination was conducted.  The 
examiner reviewed the veteran's gunshot wound history, noting 
that the veteran was left-hand dominant.  The veteran 
complained of incapacitating, unrelenting pain.  He alleged 
that the pain made it difficult to perform all of his daily 
activities and made it impossible to perform any type of job.  
The examination revealed a six-centimeter well-healed scar on 
the right lateral, posterior aspect of the chest wall.  The 
scar was tender to palpation, and the veteran alleged that he 
had had pain in the region ever since the gunshot wound.  The 
examiner noted that he appeared to have pain out of 
proportion and pain with light touch, although there was no 
definite evidence of neuroma.  

The gunshot wound was described as having transversed through 
a portion of the latissimus dorsi muscle.  The examiner noted 
that there was no asymmetry, atrophy or muscle loss.  There 
was no evidence of impairment of function of the latissimus 
dorsi, other than a cosmetic defect.  The impression was that 
of status post gunshot wound to the right posterior chest 
wall involving the latissimus dorsi muscle.  The examiner 
noted that the veteran had a severe amount of subjective pain 
and some objective findings such as degenerative disc disease 
in the thoracic spine.  Further, the examiner attributed 
these problems to the gunshot wound.  The examiner noted that 
the veteran appeared to have some loss of normal excursion, 
especially in the thoracic and lumbar spine regions.  There 
was no obvious loss of strength of any of the muscle groups; 
however, he did have some decreased endurance due to the pain 
associated with his service-connected disability.  

The VA examiner also opined that it was "more likely than 
not that the pain could significantly limit functional 
ability of the muscle groups . . . during flare ups."  
Finally, the examiner stated that he believed that, when the 
veteran had severe pain, which appeared to be constant, that 
he did have some limitation of the use of the latissimus 
dorsi muscle, more so because of pain than because of actual 
loss of muscle mass.  

In June 1999, a VA muscle examination was conducted.  The 
examiner reviewed the veteran's history related to his 
service-connected disability.  The veteran complained of 
right shoulder and back pain.  He stated that the right 
shoulder was stiff and that he had decreased range of motion 
and weakness.  The examiner noted that the veteran appeared 
to be in mild distress due to his shoulder and back problems.  
The examination revealed a finding of a five centimeter, v-
shaped incision which was two centimeters below the nipple on 
the right and just posterior to the mid axillary line.  The 
area was tender, although the examiner noted that there did 
not appear to be any significant muscle defect.  The veteran 
also had a scar over the right shoulder from a previous 
biceps rupture.  Flexion of the shoulder was to 120 degrees, 
and abduction was to 70 degrees.  External rotation was to 50 
degrees, and internal rotation was to 70 degrees.  The 
veteran had positive Hawkin's and impingement signs.  There 
was pain over the acromioclavicular joint and throughout all 
his motion.  X-ray studies showed mild humeral arthritis, 
mild acromioclavicular arthritis and slightly high riding 
humeral heads.  The assessment was that of gunshot wound to 
the right posterior lateral chest.  

The examiner noted that the veteran was unable to do any type 
of muscle examination in the area of the wound, as the 
muscles were all paravertebral muscles and the veteran did 
not appear to have any defect from the area.  The examiner 
could not explain why the veteran had bilateral shoulder 
problems from a gunshot wound to the right side.  He stated 
that the veteran had subjective complaints and that he could 
not find specific atrophy or weakness from the gunshot wound.  
He noted that the veteran did have significant shoulder 
problems, but he stated that he could not tell if this was 
due to scleroderma or the gunshot wound.  He referred the 
veteran to a rheumatologist.  

In an addendum, the examiner noted that Muscle Group II was 
involved, mainly the latissimus dorsi and rhomboid type 
muscles.  These muscles were described as the depressors of 
the arm.  The examiner stated, however, that the veteran did 
not appear to have problems with depressors of the arm.  The 
examiner determined that the veteran appeared to have 
problems with the elevators of the shoulder girdle-mainly 
the rotator cuff muscles.  He stated that he was "unable to 
ascertain why [the veteran] would have problems with the 
rotator cuff muscles from a shot into his lower back."  

In July 1999, the veteran underwent a VA examination of his 
joints.  The examiner essentially agreed with the opinion of 
the June 1999 examiner.  He did conclude that the veteran's 
shoulder limitations were due to his arthritic and chronic 
tendinitis rather than scleroderma.  Indeed, he questioned 
whether scleroderma was an accurate diagnosis.  He agreed 
that the gunshot wound involved the latissimus dorsi, 
rhomboid and intercostal muscles.  He attributed the 
veteran's subjective fatigability and incoordination "to his 
underlying overall decondition from his severe degenerative 
joint disease," rather than his service-connected wound.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. § 
4.56(d) recodified the provisions of 38 C.F.R. § 4.56(a)-(d) 
in effect prior to July 3, 1997 without substantive change. 
The regulation directs, in pertinent part, that:

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, 
impairment of coordination and 
uncertainty of movement. 

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

(1)  Slight disability of muscles-
(i)  Type of injury.  Simple wound 
of muscle without debridement or 
infection.  (ii)  History and 
complaint.  Service department 
record of superficial wound with 
brief treatment and return to duty.  
Healing with good functional 
results.  No cardinal signs or 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section.  (iii)  Objective findings.  
Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired 
tonus.  No impairment of function or 
metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of 
muscles-(i)  Type of injury.  
Through and through or deep 
penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or 
prolonged infection.  (ii) History 
and complaint.  Service department 
record or other evidence of in-
service treatment for the wound.  
Record of consistent complaint of 
one or more of the cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this 
section, particularly lowered 
threshold of fatigue after average 
use, affecting the particular 
functions controlled by the injured 
muscles.  (iii)  Objective findings.  
Entrance and (if present) exit 
scars, small or linear, indicating 
short track of missile through 
muscle tissue.  Some loss of deep 
fascia or muscle substance or 
impairment of muscle tonus and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side.  

(3)  Moderately severe disability of 
muscles-(i)  Type of injury.  
Through and through or deep 
penetrating wound by small high 
velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring.  (ii)  History and 
complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged 
period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section and, 
if present, evidence of inability to 
keep up with work requirements.  
(iii)  Objective findings.  Entrance 
and (if present) exit scars 
indicating track of missile through 
one or more muscle groups.  
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.  

(4)  Severe disability of muscles-
(i)  Type of injury.  Through and 
through or deep penetrating wound 
due to high velocity missile, or 
large or multiple low velocity 
missiles, or with shattering bone 
fracture or open comminuted fracture 
with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding 
and scarring.  (ii)  History and 
complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged 
period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, worse 
than those shown for moderately 
severe muscle injuries, and, if 
present, evidence of inability to 
keep up with work requirements.  
(iii)  Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and 
harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability:  (A)  X-
ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.  (B)  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle.  (C)  Diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D)  Visible or measurable atrophy.  
(E)  Adaptive contraction of an 
opposing group of muscles.  (F)  
Atrophy of muscle groups not in the 
track of the missile, particularly 
of the trapezius and serratus in 
wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire 
muscle following simple piercing by 
a projectile.

The veteran's service-connected muscle wound is rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.73 including 
Diagnostic Code (DC) 5302.  That code  provides evaluations 
for disability of Muscle Group II, the extrinsic muscles of 
the shoulder girdle:  (1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle is included with the 
latissimus dorsi); (3) pectoralis minor; and (4) rhomboid.  
The functions of these muscles are as follows:  Depression of 
the arm from vertical overhead to hanging at side (1, 2); 
downward rotation of scapula (3, 4); 1 and 2 act with Group 
III in forward and backward swing of arm.  Regarding the 
nondominant side, as here, this code provides a zero percent 
rating for slight muscle injury, a 20 percent rating for 
moderate muscle injury, a 20 percent rating for moderately 
severe muscle injury, and a 30 percent rating for severe 
muscle injury.  

The Board also notes that a 20 percent disability evaluation 
is warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level.  38 C.F.R. § 4.71a, 
including Diagnostic Code 5201.  A 20 percent rating is also 
warranted for motion limited to a point midway between the 
side and shoulder level.  Id.  A 30 percent evaluation is 
warranted for motion limited to 25 degrees from the side.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records establish that he sustained a gunshot 
wound to Muscle Group II.  In this case, the veteran has 
asserted that he has pain and related limitation of motion 
due to the service-connected disability.  

A careful review of the service medical records shows that 
the veteran's gunshot wound, from a blank round, produced far 
less injury than a "through and through or a deep penetrating 
wound."  His in-service medical treatment is not shown to 
constitute "hospitalization for a prolonged period...for...a 
severe wound," or "debridement, prolonged infection, or 
sloughing of soft parts with intermuscular cicatrization," 
the criteria associated with a moderately severe degree of 
muscle injury.  

Furthermore, the medical examinations show that the veteran's 
gunshot wound residuals do not show a scar adherent to the 
underlying structures or apparent atrophy in the underlying 
latissimus dorsi.  The evidence does not reflect that the 
veteran's gunshot wound residuals include those of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, or muscles 
that swell and harden abnormally in contraction indicating 
severe impairment.  Accordingly, the Board concludes that a 
higher evaluation is not warranted for the veteran's left 
shoulder shell fragment wound residuals on the basis of 
muscle damage.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 4.73, 
and Diagnostic Code 5302.  

At any rate, the medical evidence is not shown to reflect 
impairment involving the veteran's right (minor) Muscle Group 
II which remotely approximates the severe degree of muscle 
injury required for a rating higher than the currently 
assigned 20 percent under Diagnostic Code 5302.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that the 
veteran's testimony and the examinations are in agreement.  
There is no evidence, testimony or medical, that he has 
motion that is actually or functionally limited midway 
between side and shoulder level as the result of the service-
connected gunshot wound muscle damage.  Even if there were 
such limitation, that would not warrant an evaluation in 
excess of 20 percent.  Rather, there would have to be the 
functional equivalent of limitation of motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, including Diagnostic Code 
5201.  There is no evidence that would support such a 
conclusion.  



ORDER

Entitlement to an evaluation greater than 20 percent for the 
service-connected residuals of a gunshot wound of the right 
posterior chest involving Muscle Group II is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

